Citation Nr: 0910047	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-13 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk




INTRODUCTION

The Veteran had active military service from September 1954 
to July 1956.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his March 2007 substantive appeal (on VA Form 9), the 
Veteran requested a video conference hearing before a 
Veterans Law Judge (VLJ) of the Board.  In a February 2009 
letter, he was notified that his hearing had been scheduled 
for March 6, 2009.  In a subsequent February 2009 letter, 
however, he stated that he was withdrawing his hearing 
request.  38 C.F.R. § 20.704(e) (2008).

FINDINGS OF FACT

1.  A VA audiologist in November 2005 suggested the Veteran 
may have bilateral hearing loss and tinnitus as a result of 
noise trauma experienced while in the military, but this VA 
audiologist also indicated the Veteran needed to have a 
VA Compensation & Pension evaluation to either confirm or 
rule out this purported relationship.

2.  The Veteran subsequently had this VA Compensation & 
Pension evaluation in January 2007, and the examiner 
indicated that the Veteran's hearing loss pattern has 
characteristics of noise-induced hearing loss and 
presbycusic/age-related hearing loss, but that, since there 
is no evidence of any auditory status in service or at 
separation, and indeed not until many years after service 
(1999 at earliest), an opinion regarding the etiology of his 
bilateral hearing loss could not be made without resorting to 
speculation.

3.  This same examiner also indicated that, since there was 
no documentation of tinnitus during service and only reports 
of tinnitus many years after service, an opinion regarding 
the etiology of the Veteran's tinnitus also could not be made 
without resorting to speculation.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in 
or aggravated by his military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).

2.  The Veteran's tinnitus was not incurred in or aggravated 
by his military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2007); 38 C.F.R. § 38 U.S.C.A. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2007).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  That is, by way of a 
letter dated in March 2006, the RO advised the Veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  For claims, as here, pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  

It equally deserves mentioning that the RO issued that March 
2006 VCAA notice letter prior to initially adjudicating the 
Veteran's claims in April 2006, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  



A more recent May 2006 letter also informed the Veteran of 
the downstream disability rating and effective date elements 
of his claims.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  And since providing that additional 
notice, the RO has gone back and readjudicated his claims in 
the January 2007 statement of the case (SOC) and February 
2008 and March 2008 supplemental SOCs (SSOCs) based on any 
additional evidence received in response to that additional 
notice and since the initial rating decision at issue and 
SOC.  This is important to point out because the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit Court) 
recently held that a SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield IV).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

If there arguably is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the Veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the Veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).  The 
Veteran has been represented throughout this appeal by an 
accredited Veteran's service organization, Disabled American 
Veterans, and he and his representative made arguments in 
their written statements - including, in particular, in the 
Statement of Accredited Representative in Appealed Case (in 
lieu of VA Form 646) specifically addressing the requirements 
for establishing entitlement to service connection for 
bilateral hearing loss and tinnitus.  Their pleadings 
evidence their actual knowledge of the type evidence needed 
to support these claims.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), Social Security 
Administration (SSA) records, and VA medical records, 
including the report of his January 2007 VA compensation 
examination for a medical nexus opinion concerning the cause 
of his claimed conditions - and, in particular, whether they 
are related to his military service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  It also deserves mentioning that, 
in response to the most recent March 2008 SSOC, the Veteran 
indicated he had no other information or evidence to submit.  
He therefore requested that his claims be decided as soon as 
possible.  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  
	

Entitlement to Service Connection for Bilateral Hearing Loss 
and Tinnitus

The Veteran claims that his bilateral hearing loss and 
tinnitus are the result of acoustic trauma while on active 
duty in the military.  He contends that he repeatedly 
experienced loud noises without ear protection during 
training in a 90MM 
Anti-Aircraft Battery.  For the reasons and bases set forth 
below, however, the Board finds that the preponderance of the 
evidence is against his claims, so they must be denied.

Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (DORLAND'S) 1714 (28th ed. 1994).  

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2007); 38 C.F.R. § 3.303(a) (2008).  
Certain chronic diseases, such as organic disease of the 
nervous system, including sensorineural hearing loss, may be 
presumed to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year of separation from service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2007); 38 C.F.R. §§ 
3.307, 3.309 (2008); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (HZ) is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

In this case, as mentioned, the Veteran claims that he 
developed bilateral hearing loss and tinnitus as a result of 
acoustic trauma he experienced during basic combat training, 
and as part of a 90MM Anti-Aircraft Battery training.  He 
says that he was never provided ear protection, and that the 
obstacle course contained several loud explosive charges that 
exploded around him while he crawled through the course on 
his stomach.  Additionally, he asserts he suffered acoustic 
trauma during his advanced 90MM Anti-Aircraft training as a 
result of loud noises from the firing of 90MM anti-aircraft 
weapons and small firearms.  He says his 
military occupational specialty (MOS) changed to "Cook" 
during the later part of his military obligation, but that he 
was originally an AAA gunner, so also served in another 
capacity.  His DD Form 214 shows his MOS only as "cook," 
not as also an AAA gunner, but he did receive a certificate 
for completing his training as an AAA gunner.  Additionally, 
none of his STRs make any reference to hearing loss or 
tinnitus - either by complaint or objective clinical finding 
(diagnosis, etc.).  Of particular relevance, a discharge 
examination in July 1956 noted that whispered voice testing 
was 15/15 bilaterally, which is normal.

Even though disabling hearing loss may not be demonstrated at 
time of separation from service, a Veteran may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to his military service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).  The threshold for normal hearing is from 
zero to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. (citing Current Medical 
Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 
110-11 (1988)).  See, too, Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).

Here, though, the evidence shows the Veteran's hearing loss 
and tinnitus are unrelated to acoustic trauma in service.  
The first documented evidence of hearing loss was noted in an 
October 2001 VA outpatient treatment record, wherein it was 
indicated that the Veteran had first required the use of a 
hearing aid in his left ear in December 1999.  In April 2002, 
his speech recognition scores were 88% in his right ear and 
84% in his left ear - both unchanged according to the 
treatment record since October 2001.  Additionally, his left 
ear showed hearing within normal limits through 1000 Hz with 
mild to moderately severe sloping sensorineural hearing loss 
beginning at 1500 Hz.  His right ear showed hearing within 
normal limits through 2000 Hz with mild to moderately severe 
sloping sensorineural hearing loss thereafter.  The results 
of that evaluation confirm he has sufficient bilateral 
hearing loss to be considered a disability according to the 
standards set forth in 38 C.F.R. § 3.385.  

The record also shows that the first documented evidence of 
tinnitus was noted in a November 2005 VA outpatient treatment 
record.

Since the Veteran has proven the essential element of a 
current disability involving hearing loss and tinnitus, 
resolution of this appeal turns on whether noise exposure 
during his military service caused or at least contributed to 
his current hearing loss disability and tinnitus.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

After carefully reviewing the medical and other evidence, 
however, the Board finds that the preponderance of this 
evidence is against the Veteran's claim that his bilateral 
hearing loss and tinnitus are related to his military 
service.  First, the Board notes that the 43-year period, 
i.e., lapse, between his military discharge in 1956 and the 
first evidence of hearing loss in 1999 provides highly 
probative evidence against his claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).

The medical evidence supporting the Veteran's claims is an 
opinion by a VA audiologist who performed the November 2005 
audiological evaluation.  The audiologist indicated the 
Veteran's hearing loss has many characteristics of a noise-
induced hearing loss (high frequency sensorineural hearing 
loss (HFSNHL)).  Therefore, this VA audiologist determined 
that, considering the Veteran's account of noise trauma while 
in the military, it was plausible that his hearing loss was 
at least in part caused by the noise exposure that he 
experienced while on active duty.  This VA audiologist, 
therefore, recommended that the Veteran contact his VA 
service representative (or officer) to request a Compensation 
and Pension (C&P) evaluation for his bilateral hearing loss 
and tinnitus.




In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician had reviewed the claimant's 
service treatment records or any other relevant documents 
which would have enabled him to form an opinion on service 
connection on an independent basis.  See also Swann v. Brown, 
5 Vet. App. 177, 180 (1993) (without a review of the claims 
file, an opinion as to etiology of an underlying disorder can 
be no better than the facts alleged by the Veteran); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).

But in a more recent decision, Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005), the Court indicated the Board may not 
disregard a favorable medical opinion solely on the rationale 
it was based on a history given by the Veteran.  Rather, as 
the Court further explained in Coburn v. Nicholson, 19 Vet. 
App. 427 (2006), reliance on a Veteran's statements renders a 
medical report not credible only if the Board rejects the 
statements of the Veteran as lacking credibility.

In another even more precedent decision, Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008), the Court discusses, in great 
detail, how to assess the probative weight of medical 
opinions and the value of reviewing the claims folder.  The 
Court holds that claims file review, as it pertains to 
obtaining an overview of the claimant's medical history, is 
not a requirement for private medical opinions.  The Court 
added, "[i]t is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed, that contributes probative 
value to a medical opinion."



In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  By contrast, the Court held 
that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.

In this particular case at hand, the problem with the 
November 2005 VA audiologist's opinion is not so much that it 
was based primarily, if not exclusively, on the Veteran's 
self-reported history of acoustic trauma in service, as that 
seems likely to have occurred given his receipt of the 
certificate upon his completion of the AAA gunner training.  
So the Veteran's self-reported history of noise exposure in 
service is credible, even assuming that was the basis of the 
opinion.  But of equal or even greater significance, this 
commenting VA audiologist fails to discuss or otherwise 
account for the fact that the Veteran's STRs make absolutely 
no reference whatsoever (again, either in the way of a 
relevant complaint or clinical finding) to either hearing 
loss or tinnitus, both of which were first documented over 40 
years after his separation from active duty.  The absence of 
any relevant symptoms, treatment or diagnosis during service 
lessens the probative value of this opinion.  See Struck v. 
Brown, 9 Vet. App. 145 (1996).  And, as already indicated, 
the absence of any relevant symptoms, treatment or diagnosis 
for so many years (indeed, decades) after service further 
lessens the probative value of this opinion.  See again 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that 
a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).



Additionally, there are a line of precedent cases discussing 
the lesser probative value of opinions that are couched in 
equivocal language, which essentially state that it is 
possible the condition at issue is attributable to the 
Veteran's military service.  See, e.g., Tirpak v. Derwinski, 
2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 
(1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Winsett v. West, 11 Vet. App. 420, 424 (1998).  And these 
cases indicate that, while an absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or 
obvious etiology, a doctor's opinion phrased in terms 
tantamount to "may" be related to service is an insufficient 
basis for an award of service connection because this is for 
all intents and purposes just like saying the condition in 
question just as well "may or may not" be related to service.

The November 2005 VA audiologist used language a bit more 
definitive than equivocal, stating it is "plausable (sic)" 
(rather than just "possible") there is a correlation 
between the noise trauma the Veteran experienced during his 
military service and his current bilateral hearing loss - 
and presumably tinnitus, too.  But this VA audiologist, at 
least arguably, merely contemplated this cause and effect, 
especially considering this VA audiologist recommended the 
Veteran have a C&P evaluation to further explore this 
potentiality of a relationship between his current bilateral 
hearing loss and tinnitus and the noise trauma he had 
experienced in the military.  

The Veteran subsequently had this VA C&P evaluation in 
January 2007 for a medical nexus opinion to determine whether 
his bilateral hearing loss and tinnitus are related to noise 
trauma coincident with his military service.  To assist in 
making this important determination, the C&P examiner 
reviewed the Veteran's claims file for the pertinent medical 
and other history.  And following said review, and a clinical 
evaluation, the C&P examiner concluded that he could not 
determine whether the Veteran's bilateral hearing loss and 
tinnitus were due to his military service without resorting 
to mere speculation.  The C&P examiner based this conclusion 
on the fact that there is no evidence of auditory status in 
service - including at the time of separation from service, 
that there is no documentation of hearing loss or report of 
tinnitus until well after the Veteran left the service 
(until 1999 at the earliest), and because there are other 
possible non-military etiology contributions to his current 
hearing loss and tinnitus.  In further expounding, the 
audiologist explained that the Veteran's bilateral hearing 
loss does have characteristics of a noise-induced hearing 
loss pattern, but that it also has characteristics of 
presbycusis/age-related hearing loss pattern.  The 
audiologist stated that an age-related hearing loss pattern 
is certainly a possible contributing etiology at the 
Veteran's advanced age.

This VA C&P examiner's opinion is ultimately inconclusive on 
the determinative issue of etiology, inasmuch as he readily 
admitted that he could not provide the requested opinion 
without speculating.  So the opinion is insufficient to grant 
service connection for either the bilateral hearing loss or 
tinnitus.  Statements like this from doctors that are, for 
all intents and purposes, inconclusive as to the origin of a 
disorder cannot be employed as suggestive of a linkage 
between the disorder and the Veteran's military service.  See 
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).  Opinions like this amount to 
"nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation or remote 
possibility.  See generally Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  See also 38 
C.F.R. § 3.102 (when considering application of the benefit-
of-the-doubt doctrine, reasonable doubt is one within the 
range of probability, as distinguished from pure speculation 
or remote possibility).

Moreover, because the preceding November 2005 VA 
audiologist's opinion had recommended the Veteran undergo 
that C&P evaluation as a follow-up, to ascertain whether his 
bilateral hearing loss and tinnitus were indeed attributable 
to his military service, that earlier opinion relying on the 
results of that C&P evaluation to confirm or rule out this 
purported relationship necessarily also fails to provide the 
grounds required for granting service connection.  Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption 
of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the Veteran's position).

This leaves only the Veteran's unsubstantiated lay 
allegations of a correlation between the noise trauma in 
service and his current bilateral hearing loss and tinnitus.  
And while he is competent to report his symptoms of 
difficulty hearing and ringing in his ears for a number of 
years, supposedly dating back to his military service (though 
not actually documented until 1999), he is not competent to 
also attribute his hearing loss or tinnitus to the noise 
exposure that occurred during his military service.  See 38 
C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 
(2007); Buchanan v. Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 
2006); and Jandreau v. Nicholson, 492 F.3d 1373, 1377 (Fed. 
Cir. 2007).  See, too, Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

In making this dispositive determination, it is VA's defined 
and consistently applied policy to administer the law under a 
broad interpretation consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim. 
 It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.

Also, since there is no indication of sensorineural hearing 
loss within the one-year presumptive period after the 
Veteran's service ended in 1956, he is not entitled to 
application of the special presumptive provisions that might 
otherwise warrant granting his claim for service connection. 
 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  And as the preponderance of the evidence 
is against his claims, the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. 53-56. Accordingly, the appeal is 
denied.


ORDER

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for tinnitus is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


